DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/11/2022 is acknowledged. Claims 13-19 are newly added claims; therefore, claims 1-19 remain pending and are the claims addressed below. 

Claim Interpretation
Claims 1-19 are directed towards an apparatus (i.e., 3D printer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 (and therefore dependent claims 2-12) and independent claim 13 (and therefore dependent claims 14-19) recite “a build platform slidable in a vertical direction…wherein the floating solution is configured to not mix with the resin…; wherein the build platform is configured to pass through an interface between the resin and the floating solution” and “a build platform slidable in a vertical direction along the water tank…wherein the floating solution is not mixed with the resin”, respectively. 
Each of the recitations above establish a scope of the claims which is inconsistent with what is disclosed in the specification. Referring to the specification as published (US 2020/0215752), paragraph [0054] states “When the build platform 13 passes through an interface between the resin R and the floating solution F, the resin R and the floating solution F may be temporarily mixed with other in part”; moreover, paragraph [0056] states “when the floating solution F supports the resin R in a state in which the defoamation thereof has not completed, and when temporary mixing of the floating solution F and the resin R occurs, for example, when the build platform 13 passes through the interface between the floating solution F and the resin R, a portion of the resin R may flow into bubbles in the floating solution F. to prevent such risk, the floating solution F may be contained inside the water tank 12 in which the defoamation has completed.”
Thus, what is being claimed in regards to the floating solution and the resin not mixing is inconsistent with the specification, i.e., the claim recitations are claiming subject matter broader than what is disclosed in the published specification, and results in the claims containing subject matter which was not described in the specification, due to the fact that the floating solution and the resin do mix at a certain point which contradicts the claim recitations involving the floating solution and the resin not mixing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 (and therefore dependent claims 2-12) and independent claim 13 (and therefore dependent claims 14-19) recite “a build platform slidable in a vertical direction…wherein the floating solution is configured to not mix with the resin…; wherein the build platform is configured to pass through an interface between the resin and the floating solution” and “a build platform slidable in a vertical direction along the water tank…wherein the floating solution is not mixed with the resin”, respectively. 
Referring to the specification as published (US 2020/0215752), paragraph [0054] states “When the build platform 13 passes through an interface between the resin R and the floating solution F, the resin R and the floating solution F may be temporarily mixed with other in part”; moreover, paragraph [0056] states “when the floating solution F supports the resin R in a state in which the defoamation thereof has not completed, and when temporary mixing of the floating solution F and the resin R occurs, for example, when the build platform 13 passes through the interface between the floating solution F and the resin R, a portion of the resin R may flow into bubbles in the floating solution F. to prevent such risk, the floating solution F may be contained inside the water tank 12 in which the defoamation has completed.” Therefore, it is not clear how the floating solution and the resin do not mix, but also temporarily mix. For the purposes of art rejections, any two immiscible fluids are being interpreted to be equivalent to the claimed floating solution and resin not mixing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KLARE et al. (US 2010/0310968) in view of WAHLSTROM (US 2007/0074659). 
As to claim 1: KLARE discloses an apparatus and a method for the production of a three-dimensional object by the consecutive layered solidification of a material that can be solidified by electromagnetic radiation (i.e., three-dimensional (3D) printer), wherein a vat (i.e., water tank) holds an at least n-phase system with n ≥ 2, of which at least one phase comprises the process material (i.e., resin) and at least one other phase (i.e., floating solution) that cannot be mixed with the process material ([0001], [0006], FIG. 1 – vat 6, process material 8, auxiliary phase 7). KLARE further discloses the apparatus allowing one to reduce the required amount of process material in the generative production system to a minimum ([0007]). Thus, KLARE reads on the claimed three-dimensional (3D) printer including a floating solution for reducing resin usage, the 3D printer comprising: a water tank; resin contained inside the water tank; and the floating solution contained inside the water tank, wherein the floating solution is configured to not mix with the resin. 
Additionally, KLARE discloses the apparatus including a production platform (i.e., build platform) located on a movable holder and, during the production process, can be moved within the vat (i.e., water tank) layer-by-layer in a controlled manner (i.e., slidable in a vertical direction along the water tank) by a controller ([0008], FIG. 1 – movable holder 2, production platform 5, vat 6, controller 9). Hence, KLARE reads on the claimed build platform slidable in a vertical direction along the water tank. 
Moreover, KLARE discloses, and depicts in FIG. 1, the apparatus having a radiation source (i.e., optical assembly) that can be for example a laser (i.e., irradiating a laser beam) ([0008]), located above the production platform (FIG. 1 – radiation source 1, production platform 5), to solidify the process material via electromagnetic radiation ([0001], [0006]); consequently, KLARE reads on the claimed optical assembly disposed at an upper portion and irradiating a laser beam to the build platform. 
Furthermore, KLARE discloses the liquid phases having different densities so that the phases can be layered on top of each other due to the density difference ([0014]); and as illustrated in FIG. 1, the auxiliary phase (i.e., floating solution) layered below the process material (i.e., resin) within the vat (i.e., container), indicative the auxiliary phase has a higher density than the process material, corresponding to the claimed floating solution having a higher density than the resin. KLARE also discloses the apparatus negating the need for massive supporting structures, previously used to prevent the generated layer from detaching from the vat bottom due to the support structure having a stronger bond with the component in comparison with the stereolithography, making it more difficult to remove the support structure from the component after completion of the production job ([0005], [0006], [0007], [0014]). Thus, KLARE discloses the n-phase system with n ≥ 2, such that the auxiliary phase provides support to the process material corresponding to the claimed floating solution is configured to support the resin. 
The n-phase system with n ≥ 2 disclosed in KLARE includes a production platform located on a movable holder and, during the production process, can be moved within the vat layer-by-layer in a controlled manner ([0008], FIG. 1); and while KLARE states that the two phases, one phase being the process material and the other phase being the auxiliary phase, cannot be mixed with one another ([0001], [0006]), KLARE also states that between at least two phases there is a zone of mixing ratios that results in the formation of a layering of two liquid phases ([0012]). As illustrated in FIG. 1, it is evident the production platform is configured to pass through a zone of mixing ratios, even if it is just for the first layer of the object being formed; therefore, it can be concluded that KLARE reads on the claimed build platform is configured to pass through an interface between the resin and the floating solution. 
As discussed above, KLARE discloses the 3D printer comprising a water tank and an optical assembly disposed at an upper portion of the apparatus; though, KLARE fails to explicitly disclose the claimed 3D printer comprising: a main frame; a water tank disposed inside the main frame; an optical assembly disposed at an upper portion of the main frame. 
However, WAHLSTROM teaches an apparatus and method for stereolithography that include a housing (i.e., main frame) having an elevator for supporting/raising/lowering a support platform for an object being built, a vat for containing a liquid resin (i.e., water tank) from which an object is built, and a source of energy for solidifying liquid resin ([0012]). WAHLSTROM further teaches a dual chamber housing 10 for housing two chambers 12, 13 for stereolithography ([0049], FIG. 1); where vat 21 containing resin 18 is introduced into chamber 13 of housing 10, and vat 20 containing a resin is in chamber 12 of housing 10 (i.e., a water tank disposed inside the main frame) ([0051], FIG. 1). The source of energy included in the stereolithography apparatus taught by WAHLSTROM comprises a scanning system 100 which applies energy to the working surface of the resin to solidify a layer of an object ([0077], [0078]), depicted in WAHLSTROM to be disposed at an upper portion of the housing (FIG. 1, FIGs. 11-12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the housing (i.e., main frame) taught by WAHLSTROM into the apparatus of KLARE. Doing so is combining prior art elements according to known methods for the predictable result of enclosing a stereolithography apparatus with the added benefit of the housing/main frame preventing external contaminants from negatively affecting the object being built. 
 As to claim 2: KLARE and WAHLSTROM remain as applied above. KLARE, modified by WAHLSTROM, further read on the claimed wherein the resin and the floating solution are separated from each other by gravity (KLARE – [0014]).
As to claim 6: KLARE and WAHLSTROM remain as applied above. KLARE discloses the process material being dosed by a pump during the production process so that process material in an amount equal to only the amount necessary to form a layer or an amount of process material which exceeds the necessary amount for one layer ([0008]), and using an active or passive coating system to deliver process material ([0011]); though, KLARE, fails to explicitly disclose the claimed re-coater for discharging the resin onto the build platform; and a re-coater driver coupled to the main frame for driving the re-coater in a horizontal direction.
However, WAHLSTROM further teaches the stereolithography apparatus including a recoater assembly 40 ([0018]) which includes a recoater blade 42 attached to a carrier 44 providing movement of the recoater blade such that the blade traverses the resin working surface 112 in the y direction (i.e., a re-coater driver coupled to the main frame for driving the re-coater in a horizontal direction), wherein the function of the recoater blade is to speed up leveling of fresh resin layers between laser scanning exposures of the working surface 112 (i.e., a re-coater for discharging the resin onto the build platform) ([0059], [0060], FIG. 4, FIG. 15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the recoater assembly including a recoater blade and carrier taught by WAHLSTROM into KLARE. WAHLSTROM recognizes doing so to be advantageous as it speeds up leveling of fresh resin layers between laser scanning exposures which provides parts of greater accuracy in a shorter period of time ([0059]). 
As to claim 13: KLARE and WAHLSTROM remain as applied above and therefore read on the claimed three-dimensional (3D) printer including a floating solution for reducing resin usage, the 3D printer comprising: a main frame; a water tank disposed inside the main frame; a build platform slidable in a vertical direction along the water tank; an optical assembly disposed at an upper portion of the main frame and irradiating a laser beam to the build platform; resin contained inside the water tank; the floating solution contained inside the water tank, wherein the floating solution is not mixed with the resin, has a higher density than the resin, and supports the resin; a re-coater for discharging the resin onto the build platform; and a re-coater driver coupled to the main frame for driving the re-coater in a horizontal direction (see the rejection of claim 1 and claim 6).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KLARE et al. (US 2010/0310968) in view of WAHLSTROM (US 2007/0074659) EL SIBLANI (US 2015/0224710; of record) and further in view of BEH et al. (US 2021/0162656; of record). KLARE and WAHLSTROM teach the subject matter of claim 2 above under 35 USC 103. 
As to claim 3: KLARE and WAHLSTROM remain as applied above. KLARE, modified by WAHLSTROM, disclose the claimed floating solution as discussed in the rejection of claim 1 above; though, KLARE, modified thus far, fails to explicitly disclose the claimed wherein the floating solution contains salt or glycerin. 
However, BEH teaches a system for 3D printing which includes a light source located above the print bed, and a resin tank holding a photocrosslinkable resin therein ([0018]). BEH further teaches the resin tank including the print bed having a plurality of channels through which a support fluid passes into the resin tank around the printed object ([0021]); where the support fluid is immiscible with the resin, such as an oil denser than the resin (i.e., floating solution having a higher density than the resin), to provide a buoyant force on printed parts to prevent collapse of the material under its own weight (i.e., floating solution supporting the resin); where glycerol is suitable for the support fluid (i.e., floating solution containing glycerin) ([0023]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the glycerol support fluid having a higher density than the resin taught by BEH into DING. BEH recognizes doing so to be advantageous as the support fluid, immiscible with and denser than the resin, provides a buoyant force on the printed object which prevents the material from collapsing under its own weight ([0020], [0023]).
As to claim 4: KLARE, WAHLSTROM and BEH remain as applied above. KLARE, modified by WAHLSTROM and BEH further reads on the claimed wherein the floating solution contains equal to or more than 99% by weight of the glycerin (BEH – [0023]; see the rejection of claim 3).
As to claim 5: KLARE, WAHLSTROM and BEH remain as applied above. KLARE, modified by WAHLSTROM and BEH further reads on the claimed wherein the floating solution is a defoamed floating solution (KLARE – [0008]; BEH – [0023]; see the rejection of claim 3).  

Claims 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over KLARE et al. (US 2010/0310968) in view of WAHLSTROM (US 2007/0074659) and further in view of EL-SIBLANI (US 2015/0224710; of record). KLARE and WAHLSTROM teach the subject matter of claim 6 and claim 13 above under 35 USC 103. 
As to claim 7: KLARE and WAHLSTROM remain as applied above. KLARE, modified by WAHLSTROM, disclose the claimed recoater (see the rejection of claim 6 above); though, KLARE, modified thus far, fails to disclose the claimed wherein the re-coater comprises: a re-coater body having a columnar hollow space defined in the re-coater body; and a wind cover connected to the re-coater body, and reducing influence of air acting on the resin discharged from the re-coater body.
However, EL-SIBLANI teaches an apparatus for manufacturing three-dimensional objects from a solidifiable paste ([0001], [0075]); where it is desirable to form three-dimensional objects from a solidifiable paste, such as a highly viscous resin ([0004]).  EL-SIBLANI also teaches the apparatus including a paste spreader assembly (i.e., re-coater for discharging the resin onto the build platform) ([0075]) which is traversable in both first and second directions along the x-axis to carry out paste spreading operations via motor (i.e., re-coater driver coupled to the main frame for driving the re-coater in a horizontal direction) ([0083], FIG. 6 – paste spreader assembly 128). 
Moreover, EL-SIBLANI teaches the paste spreader assembly comprising a first and second blade each of which has a length along the y-axis (i.e., wind cover connected to the recoater body and reducing influence of air acting on the resin discharged from the re-coater body) ([0076], FIGs. 6-10). EL-SIBLANI teaches to facilitate the addition of paste to solidifiable paste container, blade 130 is provided with a paste refill window which allows paste to be added to the interior space defined between the opposing faces of the first and second blade (i.e., columnar hollow space defined in the re-coater body) ([0080], FIGs. 6-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the structure of the paste spreader driven by the motor taught by EL-SIBLANI into KLARE modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of providing resin material more efficiently to form a layer of a three-dimensional object.  
As to claim 8: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater further comprises: guide plates respectively installed at both ends of the re-coater body in a width direction of the re-coater body, wherein the guide plates prevent the resin discharged from the re-coater body from deviating from the re-coater body in the width direction of the re-coater body (EL-SIBLANI – [0076], FIGs. 8a-8b; see the rejection of claim 7).
As to claim 9: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein a relative position of the re-coater is adjustable relative to the re-coater driver (EL-SIBLANI – [0083], FIG. 6; see the rejection of claim 7).
As to claim 10: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater driver comprises a plurality of re-coater fixing portions provided to fix the re-coater, and wherein the re-coater is connected to at least one of the plurality of re-coater fixing portions (EL-SIBLANI – [0083]; see the rejection of claim 7).
As to claim 11: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein an angle between the re-coater and the re- coater driver is adjustable (EL-SIBLANI – [0076], [0077], FIGs. 6-10; see the rejection of claim 7).
As to claim 12: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater further comprises: a re-coater shield connected to the re-coater body so as to be adjustable in position, and for setting a magnitude of a width of the columnar hollow space of the re- coater body (EL-SIBLANI – [0076], [0077], [0080] FIGs. 6-10; see the rejection of claim 7).
As to claim 14: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater comprises: a re-coater body having a columnar hollow space defined in the re-coater body; and a wind cover connected to the re-coater body, and reducing influence of air acting on the resin discharged from the re-coater body (see the rejection of claim 7).
As to claim 15: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater further comprises: guide plates respectively installed at both ends of the re-coater body in a width direction of the re-coater body, wherein the guide plates prevent the resin discharged from the re-coater body from deviating from the re-coater body in the width direction of the re-coater body (see the rejection of claim 8).
As to claim 16: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein a relative position of the re-coater is adjustable relative to the re-coater driver (see the rejection of claim 9).
As to claim 17: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater driver comprises a plurality of re-coater fixing portions provided to fix the re-coater, and wherein the re-coater is connected to at least one of the plurality of re-coater fixing portions (see the rejection of claim 10).
As to claim 18: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein an angle between the re-coater and the re- coater driver is adjustable (see the rejection of claim 11).
As to claim 19: KLARE, WAHLSTROM and EL-SIBLANI remain as applied above. KLARE, modified by WAHLSTROM and EL-SIBLANI, further read on the claimed wherein the re-coater further comprises: a re-coater shield connected to the re-coater body so as to be adjustable in position, and for setting a magnitude of a width of the columnar hollow space of the re- coater body (see the rejection of claim 12).

Response to Arguments
Applicant’s arguments, see paragraph 2 on page 7, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims (see KLARE et al. US 2010/0310968 as applied in the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743